                       Timothy J. Lamb
                       DELANEY WILES, INC.
                       1007 West 3rd Avenue, Suite 300
                       Anchorage, Alaska 99501
                       Phone: (907) 279-3581
                       Fax: (907) 277-1331
                       tjl@delaneywiles.com

                       Attorneys for Plaintiff

                                                IN THE UNITED STATES DISTRICT COURT

                                                        FOR THE DISTRICT OF ALASKA

                       CONOCOPHILLIPS ALASKA, INC.,                                )
                                                                                   )
                                                         Plaintiff,                )
                                                                                   )
                       v.                                                          )
                                                                                   )
                       FORREST WRIGHT; AMANDA WRIGHT;                              )
                       NATHAN KEAYS; KELLY KEAYS;                                  )
                       ECO EDGE ARMORING, LLC; DAVID                               )
                       BENEFIELD; WRIGHT CAPITAL                                   )
                       INVESTMENTS, LLC; and DB OILFIELD                           )
                       SUPPORT SERVICES,                                           )
                                                                                   )
                                                         Defendants.               )
                                                                                   )        Case No. 3:19-cv-00311-SLG

                                                          DEMAND FOR JURY TRIAL

                               Plaintiff ConocoPhillips Alaska, Inc. hereby requests trial by jury in the above-

                       entitled action.




DELANEY WILES, INC.
     Suite 300
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331




                       Demand for Jury Trial                                                                          Page 1 of 2
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright,, et. al. Case No. 3:19-cv-00311-SLG
                            Case 3:19-cv-00311-SLG Document 8 Filed 12/12/19 Page 1 of 2
                                DATED this 12th day of December, 2019, at Anchorage, Alaska.

                                                                          DELANEY WILES, INC.
                                                                          Attorneys for ConocoPhillips Alaska, Inc.


                                                                          s/Timothy J. Lamb
                                                                          Timothy J. Lamb, Alaska Bar No.: 8409080
                                                                          DELANEY WILES, INC.
                                                                          1007 West 3rd Avenue, Suite 300
                                                                          Anchorage, Alaska 99504
                                                                          Phone: (907) 279-3581
                                                                          Fax: (907) 277-1331
                                                                          tjl@delaneywiles.com



                       4811-5868-6638, v. 1




DELANEY WILES, INC.
     Suite 300
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331




                       Demand for Jury Trial                                                                          Page 2 of 2
                       ConocoPhillips Alaska, Inc. v. Forrest Wright and Amanda Wright,, et. al. Case No. 3:19-cv-00311-SLG
                          Case 3:19-cv-00311-SLG Document 8 Filed 12/12/19 Page 2 of 2
